                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 DON R. BUDD,

        Plaintiff,
                                                                  Case No. 1:19-cv-465
 v.
                                                                  HON. JANET T. NEFF
 THE LANDINGS AT THE PRESERVE, et al.,

        Defendants.
 ____________________________/

                                           ORDER

       This is a civil action filed by a pro se litigant. Defendant The Landings at the Preserve

filed a Motion to Dismiss (ECF No. 10). The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation (ECF No. 13) on December 2, 2019, recommending that the

motion be granted, Does 1-100 be dismissed pursuant to 28 U.S.C. § 1915(e)(2), and the complaint

be dismissed with prejudice. The Report and Recommendation was duly served. No objections

have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 13) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 10) is GRANTED,

Does 1-100 are DISMISSED pursuant to 28 U.S.C. § 1915(e)(2), and the Complaint is

DISMISSED with prejudice for the reasons set forth in the Report and Recommendation.

       A Judgment will be entered consistent with this Order.



Dated: December 23, 2019                                     /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
